PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/469,008
Filing Date: 12 Jun 2019
Appellant(s): Hilti Aktiengesellschaft



William C. Gehris, Reg. No. 38,156
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 May 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Final Office Action dated 22 December 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to Arguments Section IV
	Appellant states:
It is admitted that neither Nitsche nor Araki teaches the highlighted language of if the temperature is greater than a limiting temperature ... a number of cycles of the exciter until reaching the setpoint value being shorter than 10 cycles, and if the temperature is less than the limiting temperature, the number of cycles of the exciter from idle until reaching the setpoint value is greater than 200 cycles.

Nitsche discusses solely setting a permissible starting rotational speed: “The starting value is selected such that reliable starting of the percussion mechanism 1s effected under all conditions. If the control unit 14 identifies the percussive operating state 94, it sets the percussion-mechanism rotational speed set by the user.” It does not discuss nor teach increasing this rotational speed, and appears to be content with simply setting a rotational rate based on an ambient temperature. There thus is no setpoint value disclosed at all and no discussion of any number of cycles of an exciter.

Nitsche thus admittedly does not even teach the number of cycles of the exciter from idle until reaching the setpoint value is greater than 200 cycles. See Final Office Action at page 4.

Araki teaches nothing of any number of cycles of an exciter at all. It relates to an electric pump device with an oil pump, which Nitsche does not have at all. The Araki system is designed to prevent an overload on an oil pump that is not even present in Nitsche. Thus any number of cycles is not relates at all to the number of cycles of an excited in a hand-held power tool.

The Advisory Action asserts at page 2 of the comments that “one of ordinary skill in the art would recognize that a change in the number of cycles of the rotary shaft of the motor of Nitsche is directly proportional to the number of cycles of Nitsche.” However, the Advisory Action fails to recognize that the Nitsche has a transmission: “The drive unit 16 comprises a motor 32, having a transmission unit 34 that drives a hammer tube 38 in rotation via a first gear wheel 36 and drives an eccentric 42 via a second gear wheel 40.” Nitsche at [0025]. Thus any number of repetitions of Araki, related to an oil pump, even if somehow incorporable into the motor of Nitsche (which it is respectfully submitted they are not), would teach nothing about any setpoint value of an exciter being greater than 200.

The motivation at pages 5 and 6 of the Office Action for combining the references, namely “to regulate the operation of the percussion mechanism; in particularly, a viscosity of lubricants and/or a friction of the striker movement due to the initial temperature of the percussion mechanism as suggested by Nitsche,” it is respectfully submitted, lacks any factual basis required by MPEP 2143 and 2144. The motor of Araki is a motor with an oil pump and the asserted correlation with a rotational speed of a percussion mechanism, as in Araki is contested. Nor would one of skill in the art see such a correlation, as Araki is concerned with the overload on an oil pump. It is respectfully submitted that the sole reason to incorporate the pump device teachings into Nitsche appears to be hindsight.

Moreover, Araki would not teach of skill the art of the claim language of “a number of cycles of the exciter until reaching the setpoint value being shorter than 10 cycles, and if the temperature is less than the limiting temperature, the number of cycles of the exciter from idle until reaching the setpoint value is greater than 200 cycles.” Araki again teaches nothing about exciters and it would appear that is the number of cycles to idle at a low temperature is greater than 200, then Araki would teach about 20 cycles at the low temperature if the Examiner is relying on the 1/10 disclosure at page 5 of the Office Action. The advantages of these claimed values are described in the present specification at [0026] and [0028].


Appellant argues that Nitsche discusses setting a permissible starting percussion-mechanism rotational speed and does not disclose a set point value or a number of cycles of an exciter (Appeals Brief, pg. 9, ll. 5 – 11).  However, Nitsche discloses the percussion-mechanism rotational speed is the number of cycles of the exciter or piston (Nitsche, [0003], ll. 91 – 98) and further discloses a percussion mechanism setpoint rotational speed (Nitsche, [0036]; “a setpoint rotational speed”); thus Nitsche discloses both the setpoint value and the number of cycles of an exciter.
Appellant argues that Nitsche and Araki do not disclose the claimed limitation, “if the temperature is greater than a limiting temperature ... a number of cycles of the exciter until reaching the setpoint value being shorter than 10 cycles, and if the temperature is less than the limiting temperature, the number of cycles of the exciter from idle until reaching the setpoint value is greater than 200 cycles” (Appeals Brief, pg. 8, last line – pg. 9, l. 4).  In response, Nitsche is not relied upon for the claimed limitation.  Instead, Nitsche discloses the limitations, “detecting a temperature using a temperature sensor; activating an electropneumatic striking mechanism; an exciter of the electropneumatic striking mechanism being moved forward and backward along a working axis at a repetition rate; a striker coupled to the exciter via a pneumatic chamber also being moved” (see Final Office Action, pg. 3). Nitsche further discloses a need/problem in that the temperature affects the operation of the percussion mechanism; in particularly, a viscosity of lubricants and/or a friction of the striker movement is dependent on the temperature (see Final Office Action, pg. 4).  Araki is also not relied upon for the claimed limitation per se.  Araki teaches a control for the startup of a motor of an electric pump during a cold start when the viscosity of the lubricants are high by gradually increasing the rotational speed of the motor to raise the temperature of the lubricants over time to an operating temperature (Araki, [0002], [0004], [0010]).  Specifically, Araki teaches if the temperature is less than the limiting temperature, the number of cycles of the rotary shaft of the motor from idle until reaching the setpoint value is greater than 200 cycles and if the temperature is greater than a limiting temperature ... a number of cycles of the rotary shaft of the motor until reaching the setpoint value being shorter than the earlier case (see Final Office Action, pg. 4 – 5).  However, the combination of Nitsche and Araki sets up the general conditions of the claim.  Appellant attempts to argue against Nitsch and Araki individually; however, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Please note, Appellant seems to imply Araki is non-analogous art by stating Araki is directed towards an electric pump device with an oil pump (Appeal Brief, pg. 8, last line – pg. 9, l. 19). Araki is analogous art. It has been held that the determination that a reference is from a non-analogous art is twofold. First, it is decided if the reference is within the field of the inventor's endeavor.  If it is not, it is determined whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  In re Wood, 202 USPQ 171, 174.  In this case, the Araki reference is reasonably pertinent to the particular problem with which the inventor was involved. Appellant’s invention, specifically the control recited in the claimed limitation, is directed toward the startup of the striking mechanism of a percussion drill at a time of a cold start wherein the viscosity of the lubricants are high and not at their operating temperature (Appellant’s Specification; [0002]).  Likewise, Araki is directed toward a control for the startup of a motor of an electric pump during a cold start when the viscosity of the lubricants are high and not at their operating temperature (Araki; [0002], [0004], [0010]).
	Appellant argues that since “Araki teaches nothing of any number of cycles of an exciter” (Appeal Brief, pg. 9, ll. 15 – 19), then the number of cycles of the rotary shaft of the motor, taught by Araki, does not relate to the number of cycles of an exciter in a hand-held tool.  However, in appellant’s invention, “exciter 13 is forced into a periodic movement along working axis 3 with the aid of electric motor 8” (Appellant’s Specification; [0016], ll. 2 – 3).  That is, the repetition rate of the exciter or piston is directly proportional to the number of cycles of the rotary shaft of the motor.  In the same way, one having ordinary skill in the art would recognize that with the teachings of Araki to control the number of cycles of the rotary shaft of the motor with the invention of Nitsche, the number of cycles of the exciter or piston is likewise controlled. Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
	Appellant argues that since Nitsche has a transmission system, the combination of Nitsche and the control of Araki would teach nothing about the setpoint value of an exciter (Appeal Brief, pg. 9, ll. 20 – 28).  First, Nitsche discloses a setpoint value of the exciter (Nitsche, [0036]; “a setpoint rotational speed”). Second, a transmission, represented in Nitsche as transmission unit 34, only enables a gear ratio between the number of cycles of the rotary shaft of the motor 32 and the number of cycles of the eccentric gear 42 which drives the exciter 56.  In other words, the number of cycles of the rotary shaft of the motor would be directly proportional to the number of cycles of the exciter, thus even though the gear ratio between the rotary shaft of the motor and the number of cycles of the eccentric gear which drives the exciter may not be 1:1, a set point value of the number of cycles of the rotary shaft of the motor would give a corresponding set point value to the number of cycles of the exciter.
	Appellant argues that the motivation lacks any factual basis required by MPEP 2143 and 2144 wherein the basis of appellant’s argument is that one having ordinary skill in the art would not correlate the invention of Nitsche with the control of Araki (Appeal Brief, pg. 9, ll. 20 – 28).  Please note, Nitsche discloses a need/problem in that the temperature affects the operation of the percussion mechanism; in particularly, a viscosity of lubricants and/or a friction of the striker movement is dependent on the temperature (see Final Office Action, pg. 4).  Araki, an analogous prior art, teaches a control for the startup of a motor of an electric pump during a cold start when the viscosity of the lubricants are high by gradually increasing the rotational speed of the motor to raise the temperature of the lubricants over time to an operating temperature (Araki; [0002], [0004], [0010]).  The control of Araki directly addresses Nitsche’s need/problem, thus one of ordinary skill in the art would look to Araki and would be motivated to combine Nitsche and Araki “to regulate the operation of the percussion mechanism; in particularly, a viscosity of lubricants and/or a friction of the striker movement due to the initial temperature of the percussion mechanism as suggested by Nitsche” (see Final Office Action, pgs. 5 – 6). Appellant further argues that the examiner's conclusion of obviousness is based upon improper hindsight reasoning; however, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
	
	Appellant further states:
Moreover, Araki would not teach of skill the art of the claim language of “a number of cycles of the exciter until reaching the setpoint value being shorter than 10 cycles, and if the temperature is less than the limiting temperature, the number of cycles of the exciter from idle until reaching the setpoint value is greater than 200 cycles.” Araki again teaches nothing about exciters and it would appear that is the number of cycles to idle at a low temperature is greater than 200, then Araki would teach about 20 cycles at the low temperature if the Examiner is relying on the 1/10 disclosure at page 5 of the Office Action. The advantages of these claimed values are described in the present specification at [0026] and [0028].

The general conditions of the claim are not disclosed in the prior art, and the Final Office Action fails to take into account that the shorter than 10 and greater than 200 cycle limitations work together to give the user a clear perception of change. See [0028]. Araki would not teach these two limitations in combination as claimed.

The Advisory Action asserts that applicant confuses the term “advantage” for criticality or unexpected result. Applicant is clearly making the point that the claim limitations are not and would not be met even by a combination of the references. There is absolutely no recognition in either Nitsche or Araki that regulating the number of cycles of the exciter as claimed would even be a result effective variable, especially since Araki is about oil pump motor cycles and does not have a transmission. Nitsche does not identify this variable at all. See MPEP 2144.05I1.B (A particular parameter must first be recognized in the art as a result-effective variable before the

	The combination of Nitsche and Araki would give the percussive hand-held power tool of Nitsche the control of Araki wherein “if the temperature is less than the limiting temperature, the number of cycles of the rotary shaft of the motor from idle until reaching the setpoint value is greater than 200 cycles and if the temperature is greater than a limiting temperature ... a number of cycles of the rotary shaft of the motor until reaching the setpoint value being shorter than the earlier case (see Final Office Action; pg. 4 – 5).  Additionally, the examiner has established that the number of cycles of the rotary shaft of the motor would be directly proportional to the number of cycles of the exciter, thus even though the gear ratio between the rotary shaft of the motor and the number of cycles of the eccentric gear which drives the exciter may not be 1:1, an idle and a set point value of the number of cycles of the rotary shaft of the motor would give a corresponding idle and set point value to the number of cycles of the exciter.  Therefore, in light of this relationship of the number of cycles of the rotary shaft of the motor and the number of cycles of the exciter, the general conditions of the claim are met.  That is, if the temperature is less than the limiting temperature, the number of cycles of the exciter from idle until reaching the setpoint value is a high number of cycles, corresponding to the high number of cycles of the rotary shaft of the motor, and if the temperature is greater than a limiting temperature ... a number of cycles of the exciter until reaching the setpoint value is a low number of cycles, corresponding to the low number of cycles of the rotary shaft of the motor.  The combination of Nitsche and Araki do not disclose the specific range of the claim, that is, if the temperature is less than the limiting temperature, the number of cycles of the exciter from idle until reaching the setpoint value is greater than 200 cycles and if the temperature is greater than a limiting temperature ... a number of cycles of the rotary shaft of the motor until reaching the setpoint value being shorter than 10 cycles.  However,  "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Appellant argues that there is an advantage for the specific values of the repetition rate values in that “the user perceives the change of the switching-on procedure” (Appellant’s Specification; [0028]) and thus the particular case law does not apply (Appeal Brief; pg. 10, ll. 18 – 23). However, appellant confuses the term "advantage" for criticality or unexpected result. The fact that the user can perceive the difference between a switching-on procedure where the number of cycles of the exciter is greater than 200 and a switching-on procedure where the number of cycles of the exciter is less than 10 is not a criticality or unexpected result.
	Appellant argues that neither Nitsche or Araki describes a result effective variable (Appeal Brief; pg. 10, ll. 23 – 32).  However, Nitsche discloses “[t]he temperature may affect the operation of the percussion mechanism. In particular, a viscosity of lubricants and/or a friction of the striker movement may be dependent on temperature. Admissible working values and starting values of the percussion-mechanism rotational speed may be dependent on temperature” (Nitsche, [0012], ll. 6 – 11) wherein the percussion-mechanism rotational speed is the repetition rate of the exciter (Nitsche, [0003], ll. 91 – 98).  In other words, Nitsche discloses the repetition rate of the exciter is dependent on the temperature of the lubricants.  Araki teaches by increasing the specified rotational speed of the motor, the temperature of the lubricants are raised over time and the viscosity resistance of the lubricants are gradually decreased (Araki, [0010]).  Thus, the result effective variable is the repetition rate of the exciter since the repetition rate of the exciter is dependent on the temperature of the lubricants and the control of Araki controls the change of temperature of the lubricants by increasing the repetition rate of the exciter via the rotary shaft of the motor.

	Please note, appellant presents a method claim having contingent limitations.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP 2111.04 (II)).  In the instant case, the claimed invention requires either the first condition to occur or the second condition to occur depending on the temperature. The broadest reasonable interpretation of the claim requires either step A or step B.  The examiner has used the combination of Nitsche and Araki to reject both steps A and B; however, only rejecting one step is required to make a rejection based on obviousness.

	Appellant states:
Claim 21 recites the control method as recited in claim 11 wherein the exciter is connected to an electric motor via a gearbox.

As noted above, if the exciter is connected via a gearbox, the teachings of Araki simply say nothing about the number of exciter cycles in Nitsche.

Reversal of the rejection to claim 21 and its dependent claims is respectfully requested.

	Nitsche discloses the limitation.  Appellant’s argument does not dispute that Nitsche discloses the limitation.

	Appellant states: 
Claim 23 was rejected under 35 U.S.C. 103 as being unpatentable over Nitsche et al. (US 2015/0202758 A1), hereinafter Nitsche, in view of Araki et al. (US 2019/0316578 A1), hereinafter Araki, as further modified by Wiedner et al. (WO 2015/067590 A1), hereinafter Wiedner in further view of Bixler et al. (US 7,980,324 B2), hereinafter Bixler et al.

Claim 23 recites a stepdown ratio which would alter the number of cycles of the exciter and thus make the number of cycles different in the proposed modification. Indeed the reason for the modification would appear alter the Examiner’s conclusions in the base rejection.

In view of the above, reversal of the rejections under 35 USC 103 is respectfully requested.

The modified Nitsche discloses the limitation.  Appellant’s argument does not dispute that the modified Nitsche discloses the limitation.  While the stepdown ratio would alter the number of cycles of the exciter and thus make the number of cycles of the exciter different than in the invention of the independent claim, the reasoning and motivation for the combination of Nitsche and Araki would remain the same.

Appellant states:
Claims 28 and 29 were rejected under 35 U.S.C. 103 as being unpatentable over Nitsche et al. (US 2015/0202758 A1), hereinafter Nitsche, in view of Araki et al. (US 2019/0316578 A1), hereinafter Araki, as further modified by Wiedner et al. (WO 2015/067590 A1), hereinafter Wiedner in further view of Wimitzer et al. (US 2017/0036315 A1), hereinafter Wimitzer.

In view of the above, reversal of the rejections under 35 USC 103 is respectfully requested.


	Appellant’s arguments are unpersuasive and the rejection of claim 1 under 35 USC 103 is maintained.  Moreover, appellant does not specifically point out how the language of the claims 28 and 29 patentably distinguishes them from the references.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        9 September 2022

Conferees:
/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731 
                                                                                                                                                                                                       /VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.